DETEAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of suture claims 1-23 in the reply filed on 4/18/2022 is acknowledged.
Claim 25 (now claim 24) withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected kit comprising a suture and a vertebral cage, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 22 objected to because of the following informalities:  
Claim 22 recites …”to selected a length…” contains a grammatical error and should be corrected to recite “… to select a length…”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the manipulation feature".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-13, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morency (US 2003/0149447 A1).
Regarding claim 1, Morency discloses: A suture (see Figs 1A), comprising: an elongated body (suture body 22, see Fig. 1A) made of an elastomeric material (see Paragraph 55 mentioning wherein the suture may be comprised of polyglactin or polydioxanone, disclosed in Specification Paragraph 64 to be elastomeric materials); and a surgical needle (needle 29, see Fig. 1A) connected to the distal end of the elongate body (see Fig. 1A) and configured for piercing animal tissue (see Paragraph 46 mentioning wherein needle 29 pierces tissue), wherein the elongated body comprises: a filament extending along a longitudinal axis (suture body 22 is seen to comprise an elongated filament); and a protrusion that protrudes radially from the filament (barbs 24, see Fig. 1A) and is made of an elastomeric material selected such that tension along the longitudinal axis causes the protrusion to narrow (see Paragraph 38 mentioning wherein the barbs flex inwardly while passing through tissue, seen to comprise elastomeric material allowing such an action to occur, see also Paragraph 55 mentioning wherein the suture can be made from polyglactin or polydioxanone disclosed in Specification Paragraph 64 to be elastomeric materials)
Regarding claim 3, Morency discloses: A suture (see Figs 1A), comprising: an elongate body (suture body 22, see Fig. 1A), including: a filament (suture body 22 is seen to comprise an elongated filament) extending along a longitudinal axis and having a filament radial dimension sized to extend through a tissue opening through animal tissue (see Fig. 1A, see also Paragraphs 38 and 46 mentioning wherein the suture is passed through tissue after being pierced by needle 29), and a protrusion (barbs 24, see Fig. 1A) connected to the filament and protruding radially with respect thereto (see Fig. 1A), the protrusion defining a longitudinal end of a capture filament section of the filament (see Fig. 1A, the barbs define longitudinal ends of a capture filament section), which protrusion has a radial dimension that is sufficiently larger than the filament radial dimension (see Fig. 1A showing the barbs have a radius that is larger than that of the elongate body) and is made of an elastomeric material selected such that axial tension causes the protrusion to narrow to a narrowed radial dimension that is sufficiently reduced to allow the protrusion to be pulled through the opening to position the capture filament section to move into the tissue opening (see Paragraph 38 mentioning wherein the barbs flex inwardly while being pulled through tissue while under axial tension due to the wire being pulled along through the tissue. The barbs are thereby seen to comprise elastomeric material allowing such an inward flexion action to occur, see also Paragraph 55 mentioning wherein the suture can be made from polyglactin or polydioxanone disclosed in Specification Paragraph 64 to be elastomeric materials); and a piercing element connected to the elongate body and configured for piercing the tissue to make the opening (needle 29, see Fig. 1A)
Regarding claim 4, Morency discloses the invention of claim 3, Morency further discloses wherein: the protrusion comprises a distal capture element (distal end of barbs 24, see Fig. 1A, see also Element 14 in Fig. 1D that are capable of capturing tissue, see Paragraph 38 mentioning wherein the barbs bite into and grasp tissue to resist rearward motion); and133209674Application No. 16/947,5413 Docket No.: 194461.01701 the elongate body includes a proximal capture element (see Examiner’s Diagram of Fig. 1A above illustrating a delineation between proximal and distal capture elements) protruding radially at an opposite longitudinal end of the capture filament section (see Examiner’s Diagram of Fig. 1A), which proximal capture element has a capture element radial dimension that is sufficiently larger than the filament radial dimension to prevent the proximal capture element from sliding into the opening to thereby capture the tissue therebetween on the capture filament section for suturing the tissue (proximal capture elements as illustrated in Examiner’s Diagram of Fig. 1A above have a radius that is sufficiently larger than that of the suture body and is configured to inwardly flex to pass through tissue before re-expanding and abutting against the tissue to prevent reverse motion through the tissue mentioned Paragraph 38 – noting that without sufficient tension, the proximal capture elements would not easily pass through the tissue).
Regarding claim 5, Morency discloses the invention of claim 4, Morency further discloses wherein the elongate body includes a filament that has: the capture filament section (see Fig. 1A showing the portion of the suture body containing the barbs is part of the suture body); and a distal filament section disposed distally of the capture section (see Examiner’s Diagram of Fig. 1A below illustrating the distal filament section’s presumed location), which distal filament section has a radial dimension that is smaller than the capture element radial dimension and sized to allow the distal filament section to be pulled through the opening (see Examiner’s Diagram of Fig. 1A below showing the distal filament section tapers into a thin point towards the needle tip that has a radius that progressively becomes smaller towards the needle tip that are all part of the same suture body filament)

    PNG
    media_image1.png
    643
    522
    media_image1.png
    Greyscale

Regarding claim 6, Morency discloses the invention of claim 5, Morency further discloses wherein the distal capture element is a nodule that is proud of the distal filament section and the capture section (see Examiner’s Diagram of Fig. 1A above showing wherein the distal capture barbs are proud of the distal filament section and capture section of the suture body as they “overhang” and protrude radially outward beyond the radial bounds of the distal filament section and capture section)
Regarding claim 7, Morency discloses the invention of claim 5, Morency further discloses wherein the filament includes a proximal filament section disposed proximally of the capture filament section (see Examiner’s Diagram of Fig. 1A above) and has a radial dimension that is smaller than the capture element radial dimension (see Examiner’s Diagram of Fig. 1A above showing where the radial dimension of the proximal filament section is smaller than that of the capture section of the suture body), the proximal filament section being sufficiently long to allow handling to apply axial tension across the elongate body to cause the distal capture element to narrow to the narrowed radial dimension (Proximal Filament Section as illustrated in Examiner’s Diagram of Fig. 1A above is seen to be sufficiently long to allow handling and the application of axial tension across the elongate body)
Regarding claim 8, Morency discloses the invention of claim 7, Morency further discloses wherein the proximal and distal capture elements are nodules that are proud of the proximal filament section and the capture section (see Fig. 1A showing wherein proximal and distal capture elements as illustrated above in Examiner’s Diagram of Fig. 1A are barbs which are proud of the proximal filament section and capture section of the elongate body that resides on the longitudinal axis in that both proximal and distal capture elements “overhang” the elongate body)
Regarding claim 9, Morency discloses the invention of claim 5, Morency further discloses wherein the distal capture element includes a plurality of bent expansive portions (barbs 24, see Fig. 1A comprised of bent expansive portions) that straighten elastically for contracting and bend elastically for re-expanding radially (see Paragraph 55 mentioning wherein the suture body can be made from polyglactin or polydioxanone which are disclosed in the Specification Paragraph 64 as being elastic materials, see also Paragraph 38 mentioning wherein the barbs flex inward and re-expand to prevent rearward motion), and which connect the distal filament section to the capture filament section (barbs are connected to both the distal filament section and capture filament section through the suture body as shown in Fig. 1A)
Regarding claim 10, Morency discloses the invention of claim 9, Morency further discloses wherein the distal capture element includes a core that elastically maintains the plurality of expansive portions in a bent position (connecting member 28 (see Fig. 1B) which connects each pair of barbs (see Paragraph 34) is seen to elastically maintain the plurality of barbs in a bent position as shown in Fig. 1A, seen to be the resting configuration to prevent the suture body from sliding rearward as mentioned in Paragraph 38)
Regarding claim 11, Morency discloses the invention of claim 4, Morency further discloses wherein the proximal capture element is made of an elastomeric material selected such that axial tension causes the distal capture element to narrow to a narrowed radial dimension that is sufficiently reduced to allow the distal capture element to be pulled through the opening (see Paragraph 38 mentioning wherein the barbs flex inwardly while passing through tissue then return to an extended state shown in Fig. 1A to prevent reverse motion through the tissue, seen to comprise elastomeric material allowing such an action to occur, see also Paragraph 55 mentioning wherein the suture can be made from polyglactin or polydioxanone disclosed in Specification Paragraph 64 to be elastomeric materials)
Regarding claim 12, Morency discloses the invention of claim 4, Morency further discloses wherein the elastomeric material is selected such that the narrowing of the distal capture element is elastic, such that the distal capture element returns to the capture element radial dimension when the tension is released (see Paragraph 38 mentioning wherein the barbs flex inwardly while passing through tissue then return to an extended state shown in Fig. 1A to prevent reverse motion through the tissue, seen to comprise elastomeric material allowing such an action to occur, see also Paragraph 55 mentioning wherein the suture can be made from polyglactin or polydioxanone disclosed in Specification Paragraph 64 to be elastomeric materials)
Regarding claim 13, Morency discloses the invention of claim 4, Morency further discloses wherein the capture elements have surfaces facing the capture filament section (see Figs. 1A-1B showing barbs having inwardly-angled surfaces), which surfaces are sufficiently steep to a sufficient radial dimension to prevent the capture elements to slide through the opening when the tension is released (see Paragraph 38 mentioning wherein the barbs flex inwardly while passing through tissue then return to an extended state shown in Fig. 1A to prevent reverse motion through the tissue)
Regarding claim 16, Morency discloses the invention of claim 4, Morency further discloses wherein the distal capture element has a higher Poisson ratio than another portion of the elongate body (barbs will have a higher Poisson’s ratio than the distal filament section as illustrated above in Examiner’s Diagram of Fig. 1A due to the barbs being configured to deform elastically in an inward flexion while passing through tissue before re-expanding to prevent reverse motion through the tissue (see Paragraph 38)
Regarding claim 17 (see 112b rejection above), Morency discloses the invention of claim 4, Morency further discloses a manipulation protrusion (T-shaped member 27, see Fig. 1A, that abuts against tissue, see Paragraph 46) protruding radially from the manipulation feature at a location proximal from the proximal capture element (see Examiner’s Diagram of Fig. 1A above showing T-shaped member protruding radially from a location proximal from the proximal capture element as illustrated in Examiner’s Diagram of Fig. 1A above)  to provide purchase for a user to pull to apply the axial tension across the elongate body (as T-shaped member 27 abuts against tissue without passing therethrough, a user would be able to pull on the T-shaped member to apply axial tension across the suture body)
Regarding claim 19, Morency discloses the invention of claim 3, Morency further discloses wherein the filament is made of an elastomeric material (see Paragraph 55 mentioning wherein the suture can be made from polyglactin or polydioxanone disclosed in Specification Paragraph 64 to be elastomeric materials)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morency (US 2003/0149447 A1) in view of Chu (US 2018/0177505 A1)

Regarding claim 14, Morency discloses all the limitations of the invention of claim 4.
However, Morency does not expressly disclose wherein the elongate body includes a visual indicator that indicates when the distal capture element has passed through the opening.
However, in the same field of endeavor, namely surgical barbed suture devices having a pointed distal tip for piercing tissue, Chu teaches a suture (see Fig. 6) comprising barbs (barbs 30, see Fig. 6) and  a binder which temporarily binds the barbs to the main suture body (see Paragraph 151), the binds comprising radiopaque or ultrasound contrast agent to provide visibility, and thereby , the location of the suture under fluoroscopy or ultrasound (see Paragraph 178)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the suture body of Morency to include the radiopaque or ultrasound contrast agent thereon as taught and suggested by Chu to, in this case, provide visibility, and thereby, the location of the suture under fluoroscopy or ultrasound (see Chu Paragraph 178)
Regarding claim 15, the combination of Morency and Chu disclose the invention of claim 14, Morency as modified by Chu further discloses wherein the visual indicator is configured to indicate when the tissue is positioned between the capture elements (see Chu Paragraphs 151 and 178 mentioning that radiopaque or ultrasound contrast agents are placed on binds that are located at each barb to provide visualization as to the location of the barbs, and thereby the suture, while within a biological environment. As the contrast in placed at each barb location, this would indicate to a user where each barb is located under while in use)

Claim(s) 18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morency (US 2003/0149447 A1) in view of Akiyama (US 4069825 A)
Regarding claim 18, Morency discloses all limitations of the invention of claim 3.
However, Morency does not expressly disclose a holding structure located on the elongate body and defining a holding aperture, the holding aperture having an inside dimension that is sized to receive an opposite end of the elongate body therethrough to form the capture section, wherein the protrusion has a radial dimension such that the protrusion is capable of being pulled through the holding aperture, but sufficiently large to be retained by the holding structure against sliding back through the holding aperture to secure the suture.
However, in the same field of endeavor, namely suture threads having radial protrusions thereon and a needle at the distal end for piercing tissue, Akiyama teaches a suture (see Fig. 10) having a needle (needle 24, see Fig. 10) and radial protrusions along the elongate body of the suture (cone-shaped projections 63, see Figs 20-21, seen to be the preferred embodiment focused on, noting the only difference between the embodiments shown in Figs. 10 and 20-21 are the shape of the projections, see Col. 7, Lines 15-20) made of elastic material (see Col. 7, Lines 25-30) and an aperture (hole 26, see Fig. 10), wherein the cone-shaped projections have a larger radius than the hole (see Col. 7, Lines 25-35) and are received through the hole by, due to their elastic nature, deforming as the projections pass through the hole before returning to their original size to prevent the protrusions from slipping out of the hole in order to ligate a desired blood vessel to prevent blood loss (see Col. 7, Lines 35-40)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the suture body of Morency to include the hole as taught and suggested by Akiyama to, in this case, allow the barbs of Morency to pass therethrough to ligate a desired blood vessel to prevent blood loss (see Akiyama Col. 7, Lines 35-40)
Regarding claim 20, Morency discloses: A suture (see Fig. 1A), comprising: an elongate body (suture body 22, see Fig. 1A) including: a filament section extending along a longitudinal axis (suture body 22 is seen to comprise an elongated filament), and a protrusion protruding radially with respect to the filament section (barbs 24, see Fig. 1A) to a protrusion radial dimension (see Fig. 1A showing barbs 24 having a radial dimension that is different from the suture body radial dimension); wherein the protrusion is made of elastomeric material such that the protrusion can be pulled through a holding aperture by a user (see Morency Paragraph 38 mentioning wherein the barbs flex inwardly while being pulled through tissue while under axial tension due to the wire being pulled along through the tissue. The barbs are thereby seen to comprise elastomeric material allowing such an inward flexion action to occur, see also Paragraph 55 mentioning wherein the suture can be made from polyglactin or polydioxanone disclosed in Specification Paragraph 64 to be elastomeric materials).
However, Morency does not expressly disclose a holding structure located on the elongate body and defining a holding aperture, the holding aperture having an inside dimension that is smaller than the protrusion, and the protrusion radial dimension is sufficiently larger than the inside dimension of the aperture so that the holding structure retains the protrusion against sliding back through the holding aperture, thereby defining a capture section along the filament between the holding structure and the protrusion.
However, in the same field of endeavor, namely suture threads having radial protrusions thereon and a needle at the distal end for piercing tissue, Akiyama teaches a suture (see Fig. 10) having a needle (needle 24, see Fig. 10) and radial protrusions along the elongate body of the suture (cone-shaped projections 63, see Figs 20-21, seen to be the preferred embodiment focused on, noting the only difference between the embodiments shown in Figs. 10 and 20-21 are the shape of the projections, see Col. 7, Lines 15-20) made of elastic material (see Col. 7, Lines 25-30) and an aperture (hole 26, see Fig. 10), wherein the cone-shaped projections have a larger radius than the hole (see Col. 7, Lines 25-35) and are received through the hole by, due to their elastic nature, deforming as the projections pass through the hole before returning to their original size to prevent the protrusions from slipping out of the hole in order to ligate a desired blood vessel to prevent blood loss (see Col. 7, Lines 35-40)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the suture body of Morency to include the hole as taught and suggested by Akiyama to, in this case, allow the barbs of Morency to pass therethrough to ligate a desired blood vessel to prevent blood loss (see Akiyama Col. 7, Lines 35-40)
Regarding claim 21, the combination of Morency and Akiyama disclose the invention of claim 20, Morency as modified by Akiyama further discloses wherein the protrusion is made of elastomeric material such that axial tension on the elongate body causes the protrusion to contract from the protrusion radial dimension to allow the protrusion to be pulled through the holding aperture (see Morency Paragraph 38 mentioning wherein the barbs are configured to flex inwardly while passing through tissue, seen to comprise elastomeric material allowing such an action to occur, see also Morency Paragraph 55 mentioning wherein the suture can be made from polyglactin or polydioxanone disclosed in Specification Paragraph 64 to be elastomeric materials – it is noted that as the barbs of Morency are disclosed to be made from elastomeric material, passing through the hole of Akiyama as incorporated into the device of Morency would cause the barbs to undergo a similar elastic deformation before re-expanding to prevent reverse motion through the hole, see also Akiyama Col. 7, Lines 25-40 mentioning this process as well to ligate blood vessels to prevent blood loss)
Regarding claim 22, the combination of Morency and Akiyama disclose the invention of claim 20, Morency as modified by Akiyama further disclose wherein the protrusion comprises a plurality of protrusions spaced along the filament (see Morency Fig. 1A showing a plurality of barbs 24 along the suture body), such that a selected number of protrusions can be pulled through a holding aperture to select a length of the capture section (one or ordinary skill in the art would be able to pull a desired amount of barbs of Morency through the hole of Akiyama as incorporated into the device of Morency to ligate a blood vessel of a specified diameter, thereby preventing blood loss as this is the intended use of the ligation process of Akiyama as incorporated into the device of Morency, see Akiyama Col. 7, Lines 25-40)
Regarding claim 23, the combination of Morency and Akiyama disclose the invention of claim 20, Morency as modified by Akiyama further discloses a surgical needle (needle 29, see Morency Fig. 1A) connected to the elongate body on an opposite end from the holding structure across the capture section (see Morency Fig. 1A showing the needle at the distal end of the suture body, on the opposite end of the loop as incorporated from Akiyama shown in Akiyama Fig. 10)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2005/0267531 A1 to Ruff, US 2012/0245629 A1 to Gross, US 2013/0197572 A1 to Cohen and US 2009/0312791 A1 to Lindh, Sr all disclose surgical suture devices having proximal and distal protrusions comprising capture sections and a distal pointed tip capable of piercing tissue. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771